Citation Nr: 0816796	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder 
manifested by dizziness, to include as due to the service-
connected otitis media.  

4.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for disability resulting from right eye 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1940 until June 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in April 2004.


FINDINGS OF FACT

1.  The veteran's credible statements indicate exposure to 
gunfire noise during active service.

2.  Clinically abnormal hearing is demonstrated in the left 
ear in the first audiogram of record following separation 
from active service; subsequent audiograms reveal 
progressively worsening hearing in the left ear.

3.  A competent opinion causally relates current hearing loss 
in the left ear to active service.

4. Tinnitus was not shown in service or for many years 
following separation; no competent opinion casually relates 
it to active service.

5.  A current disability manifested by dizziness is not 
currently shown.

6.  A right eye disability is not the result of VA surgery 
performed in February 1983.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A disorder manifested by dizziness was not proximately 
due to or the result of the veteran's service-connected 
otitis media, and was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability resulting 
from right eye surgery have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

The veteran's service medical records do not reveal any 
complaints or treatment referable to left ear hearing loss or 
tinnitus.  

Following service, VA clinical records dated in March 1959 
and March 1961  reflected complaints of buzzing in the head.  
An audiogram dated in March 1961 did not show impaired 
hearing for VA compensation purposes, as defined under 
38 C.F.R. § 3.385.  However, the audiogram did reveal 
clinically abnormal findings in the left ear at 4000 Hz.  In 
reaching this conclusion, the Board notes that the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Subsequent audiograms dated in July 1973, September 1982 and 
August 1992 reflect worsening auditory acuity in the left 
ear.  The September 1982 and August 1992 audiograms contained 
results meeting the standard for impaired hearing under 
38 C.F.R. § 3.385, as did VA examinations in December 1992 
and March 2005.  

The December 1992 VA examination also reflected complaints of 
tinnitus, though the veteran denied any current tinnitus at 
the time of the examination.  At the VA examination in March 
2005, the veteran explained that he was exposed to gunfire 
noise while in active service.  He reported a 7-year history 
of tinnitus.  Based on that reported history, the examiner 
concluded that it was not at least as likely as not that the 
tinnitus was causally related to active service.  

At a subsequent VA examination in April 2005, the veteran 
reported a 10-15 year history of tinnitus.  He further raised 
complaints of intermittent light-headedness over a 20 year 
period.  Such dizziness was usually associated with rising 
quickly from a reclined position and when straightening up 
after bending over.  He indicated that he began taking 
medicine and had not experienced any symptoms in the last 10 
years.  

The veteran reported one incident of true vertigo that had 
occurred many years ago and had lasted 1 to 2 days.  The 
examiner did not find the dizziness to be causally related to 
active service.  The examiner went on to state: "it is 
impossible to state with absolute certainty that [the] left 
ear hearing loss and tinnitus are not service related.  [The 
veteran] received noise trauma to both ears and the severity 
cannot be determined at this time."

In an addendum to the April 2005 VA examination issued later 
that month, the same VA examiner opined that it was more 
likely than not that the noise trauma in service was the 
etiology of the veteran's left ear hearing loss.  

The Board finds that the above evidence supports a grant of 
service connection for left ear hearing loss.  While no 
complaints or treatment were indicated during active service, 
the first post-service audiogram indicated clinically 
abnormal left ear hearing.  Subsequent audiograms reflected 
continued worsening of his left ear hearing, and the current 
auditory findings meet the criteria for impaired hearing 
under 38 C.F.R. § 3.385.  

Moreover, a VA examiner, following an examination of the 
veteran and review of the claims folder, ultimately 
determined that it was more likely than not that the current 
left ear hearing loss was causally related to active service.  
Thus, the evidence is at least in equipoise, and the benefit 
of the doubt doctrine has been applied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection is found to be established 
for left ear hearing loss.

Tinnitus

The Board finds that the evidence of record does not support 
a grant of service connection for tinnitus.  Indeed, tinnitus 
was not shown during service.  Again, the post-service 
records reflect two complaints of buzzing in the head, in 
1959 and 1961, but then there were no further complaints that 
could be attributable to tinnitus until the veteran's VA 
examination in December 1992, several decades later.  
Significantly, the veteran received treatment for otitis 
media in 1962, 1963, and 1977 and did not report tinnitus on 
those occasions.  

Moreover, at his March 2005 VA examination, the veteran only 
reported a 7-year history of tinnitus.  While he reported a 
10-15 year history of tinnitus upon examination in April 
2005, this still fails to demonstrate a continuity of 
symptomatology since active service.  

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, as explained above, the veteran here has not 
contented to have experienced continuous tinnitus dating back 
to active service.  

Additionally, no competent opinion of record causally relates 
the current tinnitus to active service.  Rather, the VA 
examiner in April 2005 stated that it was impossible to 
determine whether the tinnitus was service-related.  The 
veteran himself 
believes that his current tinnitus is causally related to 
active service.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Dizziness

With respect to the dizziness claim, the veteran stated at 
his April 2005 VA examination that he had not experienced 
symptoms of dizziness in 10 years.  
For this reason, a grant of service connection is not 
warranted.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the veteran's contention that his 
claimed dizziness is secondary to his service-connected 
otitis media.  However, the absence of an established current 
disability manifested by dizziness would also preclude a 
grant of service connection on a secondary basis.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

In sum, the competent evidence allows for a grant of service 
connection for left ear hearing loss.  There is no 
demonstration, however, that tinnitus or dizziness are 
causally related to active service, precluding an award of 
service connection for those disorders.  In reaching these 
conclusions, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Entitlement To Compensation Under the Provisions of 
38 U.S.C.A. § 1151

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.   Specifically, he contends that a 
scleral buccal and silicone implant operation performed on 
his right eye in February 1983 to correct peripheral retinal 
detachment was done improperly.  He notes, and the record 
confirms, that a second surgery was required.  The second 
operation was performed in April 1983 at St. Joseph Hospital 
in Chicago, Illinois.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here.  Again, 
38 U.S.C.A. § 1151 only awards benefits for "qualifying 
additional disability."  

Initially, it is observed that VA examination in February 
2005 indicated that the outcome of the 1983 surgeries was 
very stable, and that the veteran retained good vision.  It 
was noted that he presently had cataracts, but this was not 
attributed to the 1983 VA operation, nor has the veteran 
contended such.  Essentially, he does not presently have a 
residual disability as a result of the VA right eye surgery 
performed in February 1983.  This precludes an award of 
compensation under 38 U.S.C.A. § 1151.

Even if the need for a second operation could be construed as 
establishing that the VA-performed surgery in February 1983 
caused "qualifying additional disability" under applicable 
law, a grant of benefits under 38 U.S.C.A. § 1151 would still 
not be warranted.

Specifically, in order to demonstrate "qualifying additional 
disability," the evidence must reveal that such disability 
was not the result of the veteran's willful misconduct.  Here 
there is no showing of willful misconduct and therefore this 
requirement is satisfied.  

It is also required that the claimed disability be caused by 
VA hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility.  Moreover, in order for a claimed disability to 
constitute a "qualifying additional disability," it must 
further be shown that its proximate cause was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was due to an event not reasonably 
foreseeable.

In the present case, there is no showing of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that such qualifying additional disability was due to an 
event not reasonably foreseeable.
In fact, a VA examiner in February 2005 reached the opposite 
conclusion.  

In offering his opinion, the VA examiner considered the 
relevant evidence of record, which included the discharge 
summary following the February 1983 procedure.  That summary 
noted that the retinal detachment was well repaired 
superiorly and was reattached, but indicated that some 
retinal fluid remained inferiorly, which was expected to 
resolve.  

Following discharge from the hospital, there are no further 
documents relating to the right eye until a March 1983 letter 
written by the operating surgeon.  That letter indicated 
recurrent retinal detachment, requiring additional surgery.  
Again, the second surgery was performed in April 1983 at a 
private hospital.  

The VA examiner stated that he could find no irregularities 
with respect to the treatment provided by VA in performing 
the initial surgery in February 1983.  Specifically, he 
stated: "(i)n reviewing the available records, it appears 
that the [veteran] underwent adequate surgery for the retina 
detachment in the right eye but subsequently developed . . . 
detachment inferiorly to the original detachment."  The 
examiner observed that the outcome of the surgeries was very 
stable and that the veteran retained good vision.  

Because the VA examiner's February 2005 opinion was rendered 
following a review of the claims folder, and because it was 
accompanied by a clear rationale, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes the February 2005 opinion.  

The veteran himself believes that he suffered additional 
disability as a result of the right eye surgery performed by 
VA in February 1983.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran.  Moreover, it has not been shown that 
any additional disability occurred as a result of an event 
not reasonably forseeable.  

For these reasons, a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not permissible here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2003 and January 2004 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

	
ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for a disorder manifested by dizziness is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


